Citation Nr: 0918595	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  98-05 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder with headaches as secondary to service-connected 
disability of the left pelvis.  

2.  Entitlement to an increased evaluation for residuals of a 
fracture to the left pelvis, currently rated as 20 percent 
disabling.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1954 to 
June 1959.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision by the Department of Veterans Affairs (VA) No. 
Little Rock, Arkansas Regional Office (RO), which denied the 
Veteran entitlement to service connection for a left leg 
disorder, a low back disorder, and cervical spine disorder 
with headaches, claimed as secondary to a service-connected 
disability of the left pelvis.  This determination also 
granted the Veteran an increased evaluation for his service-
connected left pelvis condition, from 0 percent to 20 percent 
disabling.  

In October 1999, the Veteran and his spouse appeared at the 
RO and offered testimony in support of the Veteran's claims 
before the undersigned.  A transcript of that testimony has 
been associated with the Veteran's claims file.  

In a decision dated in February 2002, the Board granted the 
Veteran secondary service connection for a left leg disorder 
and a low back disorder.  The Board denied the Veteran's 
claims for secondary service connection for a cervical spine 
disorder with headaches and an increased evaluation for the 
Veteran's service-connected residuals of a fracture of the 
left pelvis.  The Veteran appealed.  In December 2006, the 
United States Court of Appeals for Veteran's Claims (Court) 
vacated the Board decision and remanded this matter to the 
Board for readjudication consistent with the Court's order.  
This matter was remanded by the Board in July 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In the July 2007 Board remand, the RO was instructed to take 
appropriate action to schedule the Veteran for a VA 
examination with regard to the disability of the left pelvis, 
to include requesting that the examiner specifically address 
all applicable diagnostic codes.  The November 2008 VA 
examiner addressed, among other things, range of motion and 
pain on motion.  However, the examiner did not address all 
applicable diagnostic codes.  The United States Court of 
Appeals for Veterans Claims (Court) has indicated that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  The 
Court further indicated that it constitutes error on the part 
of the Board to fail to insure compliance.  Stegall v. West, 
11 Vet.App. 268, 271 (1998).

With regard to the cervical spine disorder, the Board notes 
that the January 1998 VA examination did not address whether 
the Veteran's cervical spine disorder was aggravated by the 
service-connected disability of the left pelvis.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Such 
matters involve medical questions and must be addressed by 
medical personnel.  Under the circumstances, the Board 
believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).  

Furthermore, the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran a 
VCAA notice letter in compliance with the 
guidance set forth in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

2.  Afford the Veteran a VA orthopedic 
examination.  The claims folder is to be 
made available for the examiner to review.  
In accordance with the latest AMIE 
worksheets for rating hip disorders, the 
examiner is to provide a detailed review 
of the Veteran's pertinent medical 
history, current complaints, and the 
nature and extent of the left pelvis 
disability.  The examiner should address 
the severity of the Veteran's service-
connected residuals of a fracture of the 
pelvis by recording if possible, the 
ranges of motion in the hips and thighs, 
on extension, flexion, abduction, 
adduction and rotation observed on 
clinical evaluation.  

The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected left pelvis disability.  
If pain on motion is observed, the 
examiner must indicate the point at which 
pain begins.  In addition, after 
considering the Veteran's documented 
medical history and assertions, the 
examining physician must indicate whether, 
and to what extent, the Veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

The examiner should also comment whether 
the residuals of a fracture of the left 
pelvis more closely resemble a malunion 
with slight, moderate or marked knee or 
hip disability, or whether the residuals 
of the left pelvis fracture more closely 
resemble a fracture of the surgical neck 
with false joint or fracture of the shaft 
or anatomical neck with nonunion with or 
without loose motion, with weight bearing 
preserved by use of a brace.  The examiner 
should provide a complete rationale for 
any opinion expressed.  

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
cervical spine disorder with headaches.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose any cervical spine disorder 
with headaches shown to exist;

b) opine whether any such cervical 
spine disorder with headaches is at 
least as likely as not related to the 
Veteran's service-connected disability 
of the left pelvis;

c) if not, opine whether any such 
cervical spine disorder with headaches 
is aggravated by the Veteran's service-
connected disability of the left 
pelvis; and

d) provide detailed rationale, with 
specific references to the record, for 
the opinion.  

4.  Thereafter, readjudicate the issues on 
appeal.  If any of the benefits sought on 
appeal remain denied, the Veteran should 
be provided with a supplemental statement 
of the case and an opportunity to respond.  
The case should then be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




